Citation Nr: 1104324	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, Type 2.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to October 
2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is manifested by 
the need to take continuous medication for control.

2.  The evidence does not show that the service-connected 
hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more.

3.  Diabetes mellitus is manifested by the need for restricted 
diet and oral medications.

4.  GERD is manifested by pyrosis, nausea, and vomiting with rare 
emesis which is not productive of a considerable or severe 
impairment of health.




CONCLUSIONS OF LAW


1.  The criteria for a compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, DC 7913 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, DC 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.  

This appeal has arisen from the Veteran's disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted, the claim is 
substantiated; additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

The VCAA requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
The Veteran's service treatment records and private medical 
treatment records have been obtained.  The Veteran was also 
afforded VA examinations.

This case was previously before the Board and remanded for 
additional development in April 2010.  In the remand decision, 
the Board instructed the RO to: 1) contact the Veteran and ask 
him to submit medical records from the Thurman Long Internal 
Medicine Hospital, or to complete an authorization form for VA to 
obtain the records; and 2) provide the Veteran with a new VA 
examination.  The RO sent correspondence to the Veteran in April 
2010, and asked him to submit medical records from the Thurman 
Long Internal Medicine Hospital, or to complete and return the 
authorization form for VA to obtain them; however, he did not 
respond.  The Veteran was afforded a new VA examination in July 
2010.  After reviewing the examination report, the Board finds 
that it is adequate as it was based on a review of the medical 
history and a physical examination which described the 
disabilities in sufficient detail so the evaluations for such 
disabilities will be a fully informed one.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board finds there has been 
substantial compliance with its remand instructions.  In light of 
the foregoing, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will 
not be prejudiced by the Board's adjudication of the claim.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of "staged rating" is required.  
Fenderson v. West 12 Vet. App. 119, 126 (1999).  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

Hypertension 

In a September 2007 rating decision, the RO awarded service 
connection for hypertension and assigned an initial disability 
rating of 0 percent, effective from November 1, 2006.  The 
Veteran asserts that he meets the criteria for a compensable 
disability rating.

Hypertensive vascular disease (hypertension and isolated systolic 
hypertension) is rated under DC 7101.  A 10 percent disability 
rating is assigned when the diastolic pressure is 100 or more, or 
systolic pressure predominantly 160 or more; or minimum elevation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  A 20 percent rating contemplates diastolic pressure of 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent rating is assigned when the diastolic 
pressure is predominantly 120 or more.  Finally, a 60 percent 
rating is assigned when the diastolic pressure is predominantly 
130 or more.  The 60 percent rating is the highest rating 
assignable under this diagnostic code.  38 C.F.R. § 4.104, DC 
7101 (2010).

The blood pressure readings in the service treatment records have 
been reviewed and considered in the evaluation of the Veteran's 
hypertension disability.  The cumulative blood pressure readings 
in service do not reflect a history of systolic blood pressure 
predominantly 160 or more or diastolic blood pressure of 100 or 
more.  There was only one blood pressure reading that showed a 
diastolic blood pressure of 100 and that was in April 2000.  None 
of the blood pressure readings reflected systolic pressure at 160 
or higher.

Private medical records from March 2007 to November 2007 show the 
Veteran was treated for his hypertension.  He reported chest pain 
unrelated to exertion.  An echocardiogram in April 2007 showed 
mild mitral valve insufficiency.  The Veteran was on medication 
for control of his hypertension.  His physican recommended 
exercise, weight loss, a change in diet, and taking medication as 
prescribed.  The blood pressure readings from March to April 
were: 122/86, 120/82, 140/90, and 142/100.

A VA examination of the Veteran was conducted in August 2007.  
The examiner noted that the Veteran did not have current problems 
with his hypertension, but he did require medication to control 
his blood pressure.  The Veteran reported that his hypertension 
did not affect his activities of daily living or his employment.  
Blood pressure readings were: 128/70, 125/75, and 130/70.  The 
diagnosis was hypertension currently controlled on medication.

At the Veteran's May 2009 hearing, he testified that his blood 
pressure readings had increased since his last examination.  

Another VA examination was conducted in July 2010.  The examiner 
noted that hypertension was diagnosed in 2000.  Currently the 
Veteran was asymptomatic.  The Veteran was noted to be on blood 
pressure medications, which he tolerated well without any side 
effects.  Blood pressure readings were: 144/88, 132/89 and 
127/87.  His heart was regular in rate and rhythm.  The examiner 
opined that the hypertension did not affect the Veteran's 
activities of daily living.

The Board has reviewed the evidence of record and finds that the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the Veteran's service-connected 
hypertension.  As noted, the Veteran's service treatment records 
contain a large number of blood pressure readings; however, they 
fail to show any evidence that the Veteran had a history of 
diastolic blood pressure readings predominantly 100 or more.  
There is only one diastolic blood pressure reading in the service 
treatment records which is at 100.  Likewise, there is only one 
diastolic pressure reading of 100 in the post-service medical 
records.  The Board acknowledges that the Veteran has been on 
medication to control his hypertension.  However, there is no 
evidence showing a history of diastolic blood pressure 
predominantly 100 or more or of systolic pressure predominantly 
160 or more; and his hypertension is currently under good control 
with medication.  The Board has considered the Veteran's 
statements that a higher rating is warranted as he was told that 
his blood pressure readings had increased.  The Board finds his 
statements competent, credible and probative.  However, they are 
outweighed by the more probative blood pressure readings which do 
not show that the criteria for a higher rating are met.  
Accordingly, the preponderance of the evidence is against the 
claim and the claim must be denied.  

In reaching this decision, the Board has considered whether or 
not a staged rating is appropriate for the period on appeal.  
However, as there are only two diastolic readings that would 
approximate the criteria for a higher evaluation, there is no 
basis for a higher rating at any point of the period on appeal.  
A staged rating is not appropriate in this case.  Fenderson v. 
West 12 Vet. App. 119, 126 (1999).  



Diabetes Mellitus 

In a September 2007 rating decision, the RO awarded service 
connection for diabetes mellitus and assigned an initial 
disability rating of 20 percent, effective from November 1, 2006.  
The Veteran contends he is entitled to a higher rating.  

Ratings for diabetes mellitus are governed by criteria and set 
forth in 38 C.F.R. § 4.119, DC 7913.  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a restricted 
diet only.  A rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 percent 
is assigned for diabetes mellitus requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
and involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.  A rating of 
100 percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, DC 7913.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  See Note 
1 to Code 7913.

Private medical records from March 2007 to November 2007 show the 
Veteran was treated for his diabetes mellitus.  On evaluations, 
he reported symptoms of polyuria, blurred vision, fatigue, and 
nocturia.  He denied urinary incontinence or change in urine 
stream.  He also denied peripheral neuropathy, weakness, and 
episodes ketoacidosis and hypoglycemia.  The Veteran's clinical 
assessment was diabetes mellitus without any complications.  The 
notes reflect that his physician's recommendations included, at 
least in pertinent part, adherence to a diabetic diet and weight 
loss.  Regulation of activities was not prescribed.  The notes 
further reflect that the Veteran had good compliance with his 
diabetic regimen of diet and exercise.  

The Veteran was afforded a VA examination in August 2007.  He 
denied having any episodes of ketoacidosis or hypoglycemia.  He 
reported that he had restricted his diet to include whole grain 
foods, fruits, and other low sugar items.  His weight had been 
stable.  He weighed approximately 201 pounds.  He reported that 
he visited his diabetic health care provider once every six 
months.  No diabetic complications were reported.  Funduscopic 
examination was normal.  The examiner's diagnosis was diabetes 
mellitus with no currently diagnosed complications with the 
exception of an outside report of retinopathy.

At the Veteran's May 2009 hearing, he testified that his diabetes 
mellitus had worsened in severity and that his physician had 
regulated his activities.  He also reported experiencing episodes 
of nervousness or giddiness.  

At a VA examination 2010, the examiner noted that the Veteran had 
been diagnosed with diabetes mellitus in the late 1990s; 
currently, he was asymptomatic.  The Veteran denied any 
hospitalizations for ketoacidosis or hypoglycemia in the past 
year.  He followed a low carbohydrate restricted diet and his 
weight was stable.  He reported that he saw his diabetic care 
provider approximately once every six months.  There were no 
diabetic complications noted.  The examiner noted that the 
Veteran was employed, but the diabetes did not affect his job.  
It also did not affect his activities of daily living.  Following 
the physical examination, the diagnosis was Type 2 diabetes 
mellitus without complications at this time.

The Board finds that the criteria for a 40 percent rating under 
Diagnostic Code 7913 have not been met.  In reaching this 
conclusion, it is noted that the criteria for a higher rating 
under this diagnostic code are conjunctive not disjunctive-i.e. 
there must be insulin dependence (or oral hypoglycemia agents) 
and restricted diet and regulation of activities.  "Regulation 
of activities" is defined by Diagnostic Code 7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007):

The medical evidence of record demonstrates that the Veteran's 
service-connected diabetes mellitus is currently treated by diet 
and oral hypoglycemic agents.  He is not shown to have been 
instructed by a physician to avoid strenuous occupational and 
recreational activities.  In fact, the private records show that 
his diabetic regimen included diet, oral hypoglycemic 
medications, and exercise.  The recent VA examination revealed 
that the diabetes did not affect his employment or activities of 
daily living in any way, which suggests that his activities are 
not restricted or regulated in any way.  While the Veteran has 
reported that his physician has regulated his activities, he has 
not submitted any medical evidence to support this statement.  
The Veteran also has not experienced any episodes of ketoacidosis 
or hypoglycemia, despite his recent report of feeling giddy or 
nervous; and the medical evidence has revealed no other diabetic 
complications.  

The Board does not doubt that the Veteran experiences discomfort 
and difficulty with respect to his service-connected diabetes 
mellitus disability and finds his assertions are competent, 
credible and probative.  Regarding his assertions that his 
activities have been regulated, the Board finds that the medical 
evidence, which shows that it is recommended that the Veteran 
exercise rather than regulate his activities, is entitled to 
greater probative weight than the assertions of the Veteran.  
None of the medical evidence shows that regulation of activities 
is required.    

In light of the foregoing, the Board concludes that the evidence 
is against the assignment of an evaluation in excess of 20 
percent for diabetes mellitus under DC 7913 for any period of 
time which is covered by this appeal.  38 C.F.R. §§ 4.7, 4.21.; 
see Fenderson v. West 12 Vet. App. 119, 126 (1999).  

GERD

In a September 2007 rating decision, the RO awarded service 
connection for GERD and assigned an initial disability rating of 
10 percent, effective from November 1, 2006.  The Veteran 
contends he is entitled to a higher rating.  

The severity of a digestive system disability is ascertained, for 
VA rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 
7342, and 7345 to 7348 inclusive will not be combined with each 
other.  38 C.F.R. § 4.114 (2010).  A single disability rating 
will be assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.

The RO has rated the service-connected GERD by analogy to 38 
C.F.R. § 4.114, DC 7346, which sets forth the criteria for rating 
hiatal hernias.  A 10 percent disability rating is warranted for 
two or more of the symptoms for the 30 percent disability rating 
of less severity.  A 30 percent disability rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent disability rating, the highest schedular rating 
available, is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health. 

Service treatment records show the Veteran had a history of 
esophageal reflux and gastritis symptoms that included severe 
stomach aches, nausea, vomiting, heartburn, and indigestion, and 
diarrhea.  On the Veteran's entrance examination he was noted to 
weigh 163 pounds.  His weight varied throughout his period of 
service and the June 2006 separation examination shows he weighed 
201 pounds at discharge.

Private medical records from March 2007 to November 2007 show the 
Veteran was treated for acid reflux symptoms including burning in 
his throat and upper chest, anorexia, nausea, and vomiting.  He 
denied abdominal pain, dysphagia, diarrhea, hematemesis, 
hematochezia, hemorrhoids, melena, odynophagia or change in 
stools.  On objective examinations, he was found to be well 
developed, well nourished and in no apparent distress.  The 
gastrointestinal examinations showed his abdomen was non-tender 
and non-distended.  No hepatosplenomegaly, masses, or bruits were 
noted.  At the beginning of March, the Veteran weighed 189 pounds 
and in April he weighed 194 pounds.  The notes also show the 
Veteran was prescribed a proton pump inhibitor (PPI) and Aciphex.  
He also used over the counter medications.  

The Veteran was afforded a VA examination in August 2007.  The 
Veteran reported that his chest pain began in 1990 on an 
intermittent basis.  He indicated that the pain was located in 
his epigastric area; it starts there and moves up his chest.  He 
also reported some left shoulder pain associated with this, along 
with nausea and vomiting.  He stated that his acid reflux pills 
have minimally helped with these symptoms.  He stated that the 
chest pain occurred three to four times a month, and was severe 
at times.  When it is severe, he must rest.  He had not been 
treated for the chest pain.  The Veteran also complained of 
stomach pain that started in 1994.  This pain did not radiate 
into his chest.  Associated symptoms included nausea, decreased 
appetite, and painful vomiting with a small amount of blood at 
times.  His current regimen consisted of use of a PPI and 
Rolaids.  He stated that the chest and stomach pain occurred 
every two to three months, but was severe when it occurred and so 
it affected his activities of daily living in that he must rest 
as needed.  Finally, the Veteran reported that he often vomited 
after meals and has a painful sour taste in the back of his 
mouth.  He felt that use of the PPI considerably relieves this 
pain moderately.  He denied any interference with his activities 
of daily living or employment, except that he occasionally needs 
sick leave because these symptoms exacerbate his stomach pain.  
On physical examination, the Veteran weighed 201 pounds.  His 
abdomen was soft and non-tender.  The diagnosis was gastritis and 
acid reflux disease.  The examiner noted that the chest pain 
could be cardiac in nature, but the work-up was outside the scope 
of the examination.  The examiner indicated that an EKG in August 
2007 showed a normal sinus rhythm.

At the Veteran's May 2009 hearing, he testified that his GERD 
symptoms were becoming more frequent and severe.  He reported 
difficulty keeping his food down, increased vomiting, weight 
loss, and discomfort.  The condition would flare up anywhere from 
a week and a half to two weeks every two to three months.  He 
stated that he lost 10 pounds due to not being able to hold 
anything down.  

During a VA examination in July 2010, the Veteran denied symptoms 
of dysphagia, hematemesis or melena with his history of GERD.  He 
was noted to be on Prilosec which generally controlled his 
heartburn symptoms.  The Veteran weighed 200 pounds.  He reported 
break-through pyrosis twice a week and reflux about twice a week 
also.  The Veteran also reported nausea with rare emesis (i.e. 
vomiting).  There was no history of hospitalization or surgery 
for esophageal trauma.  There was no issue of substernal, arm, or 
shoulder pain related to his GERD.  There also was no history of 
weight loss or anemia noted.  The Veteran was employed and there 
was no significant impairment of his occupation from his GERD.  
The Veteran tried to avid spicy foods.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of an initial 
evaluation in excess of 10 percent for GERD for any period of 
time covered by the appeal.  As noted above, a 30 percent 
disability rating is assigned based on symptoms of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health. 

The evidence shows the Veteran's GERD is primarily manifested by 
reflux, pyrosis, nausea, and vomiting with rare emesis.  The 
Veteran is also noted to have reported epigastric and left 
shoulder pain since 1990, but he denied having these symptoms at 
present.  (See July 2010 VA examination).  Despite those 
symptoms, the Board notes that at no time during the course of 
the appeal, has the Veteran's overall GERD disability picture 
been productive of considerable impairment of health.  In this 
regard, the Board notes that the Veteran reported during the most 
recent VA examination that he had break-through pyrosis and 
reflux two times per week and he denied any other affect on his 
activities of daily living or employment.  Although the Veteran 
reported during the first VA examination that he spits up after 
meals often and has a painful sour taste in the back of his 
mouth, during the second examination, he reported that pyrosis 
and reflux occurred just two times per week.  Moreover, flare ups 
occurred over a period of one and a half to two weeks every two 
to three months.  Based on the Veteran's reports of nausea with 
pyrosis and reflux two times per week but without dysphagia, the 
Board finds that the preponderance of the evidence is against 
finding that he has persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of considerable 
impairment of health.     

As for the symptoms of reflux, pyrosis, nausea, and vomiting with 
rare emesis, the VA examiner at the most recent examination 
opined that there was no significant impairment as it related to 
employment, and the Veteran does not contend otherwise.  The VA 
examination reports show the Veteran does not have anemia and has 
not had any related surgery.  Moreover, although the Veteran 
reports decreased appetite and weight loss, his weight was 194 in 
March 2007 and increased to 201 pounds by August 2007.  His 
weight was 200 pounds at the 2010 examination reflective of only 
a 1 pound drop over a three year period.  This is not indicative 
of considerable impairment of health.  The Board finds the 
Veteran's statements regarding his symptoms and the frequency 
thereof competent, credible and probative and they have been 
considered above.  With respect to his reported weight loss, the 
Board finds most probative the medical evidence of record which 
shows his actual weight at various points in time and which does 
not show that he has experienced sustained weight loss for any 
period of time.  The evidence does not otherwise show that his 
GERD symptoms are productive of considerable impairment of health 
or severe impairment of health.  Accordingly, the Board finds 
that the Veteran's GERD symptoms more nearly approximate the 
criteria for a 10 percent evaluation in this case.  The Board has 
considered the Veteran's report of symptoms, but finds that they 
support the currently assigned 10 percent rating for the entire 
period covered by this appeal.  See Fenderson v. West 12 Vet. 
App. 119, 126 (1999).  

As the Veteran is also diagnosed as having gastritis, the Board 
has considered whether a higher rating is available pursuant to 
Diagnostic Code 7307.  In that regard, 38 C.F.R. § 4.114 makes 
clear that ratings under Diagnostic Codes 7301 to 7329, inclusive 
7331, 7342, and 7345 to 7348 inclusive will not be combined with 
each other. Instead, a single evaluation will be assigned under 
the predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall disability 
warrants such elevation.  Id.  Diagnostic Code 7307 contemplates 
a rating for hypertrophic gastritis.  A 10 percent rating is 
assigned for chronic hypertrophic gastritis with small nodular 
lesions and symptoms.  A 30 percent rating is assigned for 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation, the 
highest schedular rating available under this diagnostic code, is 
assigned for chronic hypertrophic gastritis with severe 
hemorrhages or large ulcerated or eroded areas.  A notation to 
Diagnostic Code 7307 indicates that atrophic gastritis is a 
symptom of a number of diseases, including pernicious anemia. The 
rater is directed to evaluate atrophic gastritis on the basis of 
the underlying condition.  

The evidence of record does not show that the Veteran's disorder 
is manifested by any kind of eroded or ulcerated areas or severe 
hemorrhages. As such, an evaluation in excess of 10 percent 
cannot be assigned under these criteria.  

In reaching the above conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 
(1990).

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court has clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.  As discussed in detail above, the 
primary manifestations of the Veteran's GERD are reflux, pyrosis, 
nausea, and vomiting with rare emesis.  The primary 
manifestations of the Veteran's diabetes mellitus disability are 
the need for oral medications and adherence to an ADA diet.  
Additional diabetic complications are not present.  The Veteran's 
diastolic blood pressure readings have historically been less 
than 100, although he requires hypertensive medication for 
control.  All of the symptoms of the respective disabilities are 
adequately addressed by the rating schedule and the Veteran's 
disability level is reflected by the respective disability 
ratings assigned.  The assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Having reviewed the record with these mandates in mind, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable the 
application of the regular schedular standards.  Consequently, 
referral for extraschedular consideration is not warranted.

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed full time and has 
not alleged that he was unemployable during the course of the 
appeal.  Moreover, there is no evidence of unemployability; 
accordingly, TDIU is not raised by the record.


ORDER

An initial compensable evaluation for hypertension is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type 2 is denied.

An initial evaluation in excess of 10 percent for GERD is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


